COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00159-CR


Brandon Jay Douthitt                    §    From Criminal District Court No. 3

                                        §    of Tarrant County (1468978D)

v.                                      §    July 20, 2017

                                        §    Opinion by Justice Gabriel

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Lee Gabriel
                                        Justice Lee Gabriel